Citation Nr: 1438411	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-05 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than June 8, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for PTSD.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	To be determined


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to June 1992.  

The claims on appeal come before the Board of Veterans' Appeals (Board) from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This decision, in pertinent part, granted service connection for PTSD and assigned a 10 percent initial rating, effective from June 9, 2009.  A September 2010 rating decision (see also September 2010 Statement of the Case (SOC)) increased the disability evaluation assigned to the Veteran's service-connected PTSD to 30 percent, effective from June 8, 2009.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, the matter therefore remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran also is shown to have perfected an appeal to the issue of entitlement to an effective date earlier than June 8, 2009, for the award of service connection for PTSD.  See May 2010 notice of disagreement (NOD), September 2010 SOC, and March 2011 substantive appeal (VA Form 9).  

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" to ensure that the complete record is considered. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.









REMAND

As an initial matter, the Board notes that the Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2013).  Review of the Veteran's claims file shows that the Disabled American Veterans (DAV) submitted an April 2012 cover letter in response to an April 2012 supplemental SOC (SSOC).  DAV is also shown to have supplied argument in an Appellant's Brief, dated in April 2014.  See Virtual VA.  This argument addressed two of the three instant claims; namely, the claims seeking an increased rating and TDIU.  The claims file, however, does not include a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) recognizing DAV as the Veteran's accredited representative.

In order to ensure the privacy of claimants' personal information and ensure that claimants for VA benefits have responsible and qualified representation, VA regulations require a valid power of attorney, executed on either VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," or VA Form 21-22a, "Appointment of Attorney or Agent as Claimant's Representative," to represent a claimant before VA and to authorize VA's disclosure of information to any person representing a VA claimant.  38 C.F.R. §§ 14.626, 14.631 (2013).  In order to be valid, the power of attorney must contain the signatures of both the claimant and the representative.  The Veteran is therefore hereby advised that if he wishes to appoint a representative or attorney to assist him in his appeal, he must do so by providing a valid power of attorney.

While the claim is on remand, the RO/AMC should undertake necessary action to clarify the Veteran's representation.  As noted, in order to designate a recognized organization or individual as his or her representative, a claimant must execute a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative or a VA Form 21-22a, Appointment of Individual as Claimant's Representative.  38 C.F.R. §§ 20.602, 20.603 (2013).  However, there does not appear to be either a VA Form 21-22 or a VA Form 21-22a of record.  Hence, on remand, the RO/AMC should clarify the appellant's intentions with regard to representation, and associate with the claims file any appropriate documentation, to include a VA Form 21-22 or a VA Form 21-22a.

The Veteran is claiming that his service-connected PTSD warrants an initial rating in excess of the currently-assigned 30 percent disability rating.  The Board determines that a remand is necessary so that the Veteran can be scheduled for another VA psychiatric examination.

The Veteran claimed, in his May 2010 NOD, that at his VA examination at the Winston-Salem outpatient clinic (see March 2010 PTSD examination report) he "was not asked nor did I say any of those things" that were written by the examining physician.  He also claimed that providers at the VA outpatient clinic in Charlotte, North Carolina had reported his psychiatric symptoms were, in effect, worse than what was reported in the course of his VA examination.  The March 2010 report included a diagnosis of PTSD, together with a Global Assessment of Functioning (GAF) score of 57.  The examiner commented that the Veteran's symptoms were mild and persistent, and resulted in some impairment of social functioning.  He added the Veteran was not, due to his PTSD, precluded from employment.  

As part of an April 2014 Informal Hearing Presentation (see "Virtual VA"), the Veteran's asserted representative observed that the Veteran was most recently afforded a VA examination for his PTSD more than four years earlier.  He essentially argued that the Veteran's PTSD symptoms had worsened since he was originally rated, and that the evidence was too old to adequately evaluate his service-connected PTSD disorder.  The Board agrees.  In support of his argument, the asserted representative cited to two cases previously addressed by the United States Court of Appeals for Veterans Claims (Court).  These were Proscelle v. Derwinski, 2 Vet. App. 629 (1992) and Olson v. Principi, 3 Vet. App. 480 (1992).  

When a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Olson, 3 Vet. App. at 482, citing Proscelle, 2 Vet. App. at 632.  Based on the above, a contemporaneous VA PTSD should be conducted.  

Review of the claims file shows VA outpatient treatment records, dated most recently in August 2010.  The August 2010 provider was one of two listed by the Veteran in his NOD.  As this case is being remanded anyway, all available VA medical records dated since August 2010 should be obtained and incorporated in the claims file (either paper or "Virtual VA").  In this regard, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

As noted above, a claim seeking entitlement to TDIU has also been perfected for appeal.  A TDIU rating may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

As concerning entitlement to TDIU, VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).



The Veteran's disability percentage ratings do not currently meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Here, the Veteran is shown to be service-connected for right ulnar nerve injury (40 percent), PTSD (30 percent), and recurrent tonsillitis (10 percent).  While the record includes opinions offered in March 2010 concerning the Veteran's right ulnar nerve injury and PTSD, concerning the separate effect of these disorders on his employability, the record does not include an opinion as to whether all of the service-connected disabilities, either singly or together, render the Veteran unemployable.  Also, an opinion concerning the effect, if any, that the Veteran's service-connected recurrent tonsillitis has on his employability is not of record.  The issue must therefore be remanded.  Friscia v. Brown, 7 Vet. App. 294 (1994).

The Board also points out that where a veteran appeals the initial rating assigned for a disability, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  The Veteran is also advised that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).




Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should clarify, in writing, the Veteran's intentions regarding his representation in this appeal, and appropriate documentation (i.e., VA Form 21-22 or VA Form 21-22a) concerning such representation should be associated with the claims file.

2.  The RO/AMC should seek to obtain all VA treatment records dated from August 2010 to the present.  Any and all records obtained should be associated with the claims file.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).

3.  After completion of the foregoing and any other development deemed necessary, the RO/AMC should schedule the Veteran for the appropriate examination to determine the current manifestations and symptoms of his PTSD and evaluate the current status of his service-connected right ulnar nerve injury and recurrent tonsillitis.  The claims file and copies of all pertinent records must be made available to the examiner for review. 



Based on the examination and review of the record, the examiner(s) should address the following:

(a)  Identify the nature, frequency, and severity of all current manifestations of PTSD and comment on the impact of the Veteran's PTSD upon his social and industrial activities.

(b)  Provide an opinion as to whether the Veteran's service-connected disabilities (right ulnar nerve injury, PTSD, and recurrent tonsillitis), either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  If, and only if, the Veteran is found to be unemployable due to his service-connected disabilities, the RO/AMC should refer the case to VA's Director of Compensation and Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).




5.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO/AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After the above is complete, the RO/AMC should readjudicate the Veteran's issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative (if applicable) should be provided with a SSOC which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  Consideration of whether different ratings may be warranted for different time periods in light of the decisions in Fenderson and Hart regarding the PTSD claim should be undertaken.  They should then be afforded an applicable time to respond thereto.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.










The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



